Citation Nr: 1215992	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-32 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 27, 2009 for the grant of a 10 percent rating for residuals of a fractured acromioclavicular separation of the left clavicle (left shoulder disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service for more than 19 years and was separated from service in August 1992. 

It is noted that while the rating decisions of record list the Veteran as enlisting in February 1977, the Veteran has objected to this, insisting that he actually enlisted in 1973.  A review of the DD-214 that is of record does show the Veteran as entering active duty in February 1977.  However, it acknowledges that the Veteran had already served three years and nine months of prior active service.  As such, the Board acknowledges that the earlier enlistment date of May 1973 should be noted.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2101 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  Service connection for a left shoulder disability was granted by a January 1993 rating decision which was not appealed and which is final.

2.  Between January 1993 and March 2009, no evidence was submitted showing that it was factually ascertainable that the Veteran's left shoulder was worse than it was then rated, nor was any document submitted that could be construed as a claim for an increase in benefits.
 
3.  The VA examination conducted in February 2010 was the first time after the Veteran filed his claim for an increased rating that it was factually ascertainable that his left shoulder disability met the criteria for a compensable rating.

CONCLUSION OF LAW

The criteria for an effective date earlier than March 27, 2009, for the assignment of a 10 percent evaluation for a left shoulder disability have not been met.  38 U.S.C.A.  § 5110(a); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective Date 

In this case, the Veteran is seeking an effective date earlier than March 27, 2009 for the assignment of a 10 percent rating for his left shoulder disability.  

Generally, with regard to claims for increases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  However, disability compensation may also be awarded on the earliest date it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.   

Additionally, a qualifying report of examination or hospitalization will be accepted as an informal claim for benefits, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  However, in this case a qualifying report of examination or hospitalization was not received between 1993 and 2009.

As such, the critical questions become when did the Veteran file a claim for an increased rating, and when was his left shoulder disability first shown to warrant a 10 percent rating. 

In this case, the Veteran separated from service in August 1992.  He filed for service connection for his left shoulder shortly thereafter and his claim was granted, with a noncompensable rating assigned, effective the day after separation.  The Veteran was notified of this decision at the address he provided in his claim and his appellate options were explained.  However, the Veteran did not file a notice of disagreement with this decision, and he neither submitted, nor identified, any additional evidence regarding his left shoulder disability within a year of this decision.    

In his August 2010 substantive appeal, the Veteran asserted that the rating decision in 1992 and the notice letter had been kept confidential from him.  However, no evidence was submitted to support such a contention.   

A review of the claims file reveals that the notice letters were addressed to the Veteran at the address that he had on file with VA; and the presumption of governmental regularity dictates that in the absence of evidence to the contrary it is presumed that government officials have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  Here, no actual evidence has been offered to rebut the presumption of regularity, and therefore it is presumed that the notice letter was in fact mailed to the Veteran in January 1993.

Because the Veteran neither filed a notice of disagreement, nor submitted additional evidence, his claim became final.  No evidence was added to the Veteran's claims file from the 1993 rating decision until the Veteran filed for an increased rating for his left shoulder in a claim that was received on March 27, 2009.  No evidence was submitted or identified showing that it was factually ascertainable between March 27, 2008 and March 27, 2009 that the Veteran's left shoulder disability was worse than the noncompensable rating that was assigned to it.

Following the receipt of his claim for an increase, VA provided the Veteran with a VA examination in August 2009, which provided the basis for the assignment of a 10 percent rating.  However, as explained, the effective date for a claim for an increase is the later of the date of claim or the date of entitlement.  

In this case, the first medical evidence showing a worsening of the Veteran's left shoulder disability was the VA examination in August 2009.  Nevertheless, the RO assigned an effective date in March 2009 as of the date the Veteran's claim was received.  Unfortunately, this is the earliest possible effective date, based on the evidence of record.

In September 2011, the Veteran's representative argued that the Veteran was treated for a grade III shoulder separation in service, and that, therefore, it could be reasonably argued that the Veteran's disability picture would have warranted a compensable rating in spite of his failure to report to a VA examination in 1992.  However, this evidence was of record at the time of the January 1993 rating decision, but the Veteran simply failed to disagree with the decision.  

The representative has not alleged that clear and unmistakable error (CUE) was made in this rating decision and there is simply no such indication of CUE in the record.  As such, service treatment records are insufficient to establish that it was factually ascertainable that the Veteran's left shoulder warranted a compensable rating within a year of his filing for service connection in 2009.

As no evidence supporting the assignment of an earlier effective date has been received, the Veteran's claim for an earlier effective date must be denied.

In reviewing the Veteran's claim, the Board notes that the Veteran has raised a number of issues with the amount of his disability payment and with the recoupment of separation pay which VA has undertaken.  While these issues are not on appeal, the Board will attempt to clarify the Veteran's understanding:

The Veteran has argued that recoupment is not appropriate and has questioned where the authority for such an action is provided.  To this end, the Veteran is referred to 38 C.F.R. § 3.700(a)(5):

(i) Where entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay.  Where payment of separation pay was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay. The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding. 

(ii) The receipt of separation pay does not affect the payment of disability compensation based on a subsequent period of service. Compensation payable for service-connected disability incurred or aggravated in a subsequent period of service will not be reduced for the purpose of offsetting separation pay based on a prior period of service. 

(iii) Where payment of special separation benefits under 10 U.S.C. 1174a was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of special separation benefits less the amount of Federal income tax withheld from such pay. The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding. 

Here, the Veteran was awarded separation pay in the amount of $20,457.79.  Per the Veteran, this money was paid to him not as a disability separation, but rather as part of an involuntary troop reduction.  The Veteran is now receiving disability compensation based on a disability incurred during the period of service for which he received the separation pay.  As such, recoupment is unfortunately required by law as the Veteran cannot receive both under the law.

The Veteran has also requested that the 10 percent disability rating be calculated as 10 percent of his base pay at time of separation.  However, the rates of compensation are published in tabular form in appendix B of the Veterans Benefits Administration Manual M21-1 and are to be given the same force and effect as if published in the regulations (Title 38, Code of Federal Regulations). 38 C.F.R. § 3.21.  The rate for a 10 percent disability is uniform for all veterans, regardless of rank at time of separation.  As such, a different rate cannot be calculated for the Veteran in this case.

Although the Board is sympathetic toward the Veteran in this case, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).
 
Thus, for the reasons spelled out above, the Veteran's claim is, unfortunately, denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in May 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates are established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not alleged receiving any VA or private treatment for his left shoulder disability.  The Veteran was provided with a VA examination (the report of which has been associated with the claims file).

Additionally, the Veteran was scheduled for a hearing before the Board and he was notified of the date and time of the scheduled hearing at the last address he provided to VA.  Unfortunately, the Veteran failed to report for the scheduled hearing.  It is presumed that the Veteran received notice.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  As such, given his failure to appear, without the provision of any good cause for his absence, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.701(d).

Thus, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
ORDER

An effective date earlier than March 27, 2009 for the assignment of a 10 percent evaluation for a left shoulder disability is denied. 

____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


